Title: To John Adams from Timothy Pickering, 7 August 1798
From: Pickering, Timothy
To: Adams, John



Sir,
Department of State August 7th. 1798.

Some days before you left Philadelphia, I mentioned to you the petition of John Scotchlar, who had been convicted at a late Circuit court in Boston of a larceny, for which he had been sentenced to pay a fine and to be whipped; and that to avoid the indelible disgrace to himself and family of receiving the corporal punishment was the object of his petition. You were inclined to remit this punishment, but before a formal act of pardon was granted I thought it would be proper to learn the true state of his case from the district Attorney of Massachusetts, & the Marshal, to whom I wrote accordingly, and whose answers I have now the honor to inclose. That of the district Attorney was so satisfactory, I could not doubt of your exercising towards Scotchlar the power of pardoning vested in you by the Constitution; and therefore I have procured from Mr. Rawle the draught of an act of pardon to be submitted to you. If the act receives your signature you will be pleased to return it to have the seal of the U. States affixed. To avoid delay I should gladly have put the seal to the instrument before transmitting it: but the act is explicit, That the seal shall not be put to any commission “before the same shall have been signed by the President of the United States, nor to any other instrument or act, without the special warrant of the President therefor.”
I have the honor to be / with great respect / sir, / your most obt. servt.

Timothy Pickering